Name: 75/152/EEC: Commission Decision of 25 February 1975 on the reform of agricultural structures in Belgium in implementation of Directive No 72/161/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  social framework;  agricultural structures and production;  Europe; NA
 Date Published: 1975-03-06

 Avis juridique important|31975D015275/152/EEC: Commission Decision of 25 February 1975 on the reform of agricultural structures in Belgium in implementation of Directive No 72/161/EEC (Only the French and Dutch texts are authentic) Official Journal L 060 , 06/03/1975 P. 0024 - 0025COMMISSION DECISION of 25 February 1975 on the reform of agricultural structures in Belgium in implementation of Directive No 72/161/EEC (Only the French and Dutch texts are authentic) (75/152/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/161/EEC (1) of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture, and in particular Article 11 (3) thereof; Whereas on 7 October 1974, on 6 January 1975 and on 6 February 1975 the Government of Belgium, acting in pursuance of Article 10 (4) of Directive No 72/161/EEC, forwarded the texts of the following provisions: - the Royal Decree of 23 August 1974 on the acquisition of occupational skills by persons engaged in agriculture, as amended by the Royal Decree of 12 January 1975; - the Ministerial Decree of 23 August 1974 implementing the Royal Decree of 23 August 1974 on the acquisition of occupational skills by persons engaged in agriculture, as amended by the Ministerial Decrees of 20 November 1974 and 27 January 1975. Whereas under Article 11 (3) of Directive No 72/161/EEC the Commission must decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the provisions notified comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title II of Directive No 72/161/EEC to give persons aged 18 or over engaged in agriculture to have the opportunity to acquire new agricultural skills, or to improve those which they already possess, so that they are in a position to integrate into modern agriculture; Whereas to that end the Member States are therefore required under Articles 5 (1) and 6 (1) of Directive No 72/161/EEC to introduce, in addition to the normal agricultural training provided in their country, measures designed to give farmers and hired and family agricultural workers further training of a general, technical and economic nature; Whereas under the third indent of Article 12 (2) of Directive No 72/161/EEC the Guidance Section of the EAGGF is to refund to Member States 25 % of the expenditure incurred in respect of such measures, up to a maximum of 1 500 units of account for each person engaged in agriculture having completed a course of basic or advanced vocational training; Whereas the abovementioned Royal Decree and Ministerial Decree of 23 August 1974 are in conformity with Title II of the Directive and provide inter alia for basic and advanced training courses which satisfy the requirements imposed in respect of complete courses designed to enable persons engaged in agriculture generally to improve their occupational skills or to acquire new ones; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The Royal Decree of 23 August 1974, as amended by the Royal Decree of 12 January 1975, on the acquisition of occupational skills by persons engaged in agriculture and the Ministerial Decree of 23 August 1974 implementing the Royal Decree of 23 August 1974, as amended by the Ministerial Decrees of 20 November 1974 and 27 January 1975 on the acquisition of occupational skills by persons engaged in agriculture, all of which provisions have been notified by the Government of Belgium, satisfy the conditions for financial (1)OJ No L 96, 23.4.1972, p. 15. contribution from the Community to common measures as referred to in Article 8 of Directive No 72/161/EEC. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 25 February 1975. For the Commission P.J. LARDINOIS Member of the Commission